DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered. Claims 1-20 are pending.
The previous 35 USC 112 rejection of claim 8 is withdrawn in light of Applicant’s amendment to the claim.
All previous prior art rejections of claims 1-20 are withdrawn in in light of Applicant’s amendment to the claim 1. Amiruddin et al. (US 2015/0050535) does not teach a lithium oxide with a nickel concentration of 0.5 ≤ x for claim 1 and argues the rejection over claim 11.

Information Disclosure Statement
The information disclosure statement filed 11/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Abstracts only are insufficient. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2015/0050535) in view of Iqbal et al. (Int. J. Miner. Metall. Mater., Vol. 25, No. 12, Dec. 2018) and Drach et al. (US 2018/0108937).
Regarding claim 1, Amiruddin teaches lithium ion batteries with high capacity anode active material comprising:
a negative electrode having about 75-88% negative active material (para 0067); a silicon-based active material with graphitic carbon active material (para 0064) where the silicon-based active material may be silicon oxide active material (para 0060); the combined negative active material generally comprises about 15-45 wt.% graphitic carbon relative to the total active material with the remain portion of the active material being the silicon-based active material (para 0066); a (nanoscale) conductive additive from about 2-10 wt.%, wherein the conductive additive can comprise nanotubes, carbon nanofibers, and combinations thereof (para 0070); and a binder in an amount of 8-20% (para 0068);
a positive electrode including active material, for example LiCo1/3Ni1/3Mn1/3 (para 0028), a conductive carbon, and polymeric binder (para 0102);
a separator between the negative electrode and the positive electrode (para 0037);
an electrolyte including a 1 M concentration of lithium salts, although greater can be used (para 0077) with 1-35 wt.% (0.7-24 vol%, using density of FEC = 1.454) halogenated carbonate including fluoroethylene carbonate (para 0079) and nonaqueous solvents including DMC and EMC (para 0078); and 
a pouch enclosure 162 (Fig. 1A) enclosing battery core 164.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited nanoscale conductive carbon amount because a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
With respect to the positive active material, Amiruddin does not teach lithium oxides with nickel concentrations 0.5 ≤ x.
Iqbal, directed to a lithium-ion cell using nickel-rich lithium oxide, teaches a LiNi0.8Co0.1Mn0.1O2 cathode (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a lithium-rich cathode with a silicon-based anode which exhibit excellent electrochemical performance and a high energy density with excellent rate capability and long cycle life (abstract).
With respect to the salt concentration of 1.25 M to 2 M, Amiruddin states greater concentrations of 1 M may be used (para 0078) and further incorporates by reference US patent application 2011/0136019 (para 0078). Application ‘019 teaches lithium salt concentrations of 1.3 M, 1.4 M, and 1.5M (Fig. 6) expressly reading on Applicant’s claimed range. Moreover, Application ‘019 states the particular electrolyte salt(s) and their concentration in the electrolyte can influence the oxidative stability of the resulting electrolyte (para 0021).
However, Amiruddin does not expressly teach an electrolyte with a lithium salt concentration of 1.25 M to 2 M, 5 vol% FEC, and at least 25 vol% combined DMC, EMC, and DEC, where DEC is no more than 50 vol%.
6 in FEC:DMC (3:7) (para 0246). FEC is at least 5 vol% and DMC is at least 25 vol%. With no DEC or EMC, the volume percent of DEC and EMC is zero and, together, DMC, EMC, and DEC are at least 25 vol%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited formulation that extend the cycle life lithium ion batteries (abstract).
	Regarding claims 2 and 11, given each of the claimed limitations is met above, the battery will have the recited capacity retention. Alternatively, given each of the claimed limitations is met above, the system would be capable of achieving the recited capacity retention.
Regarding claims 3 and 13, Amiruddin teaches about 15-45 wt.% graphitic carbon relative to the total active material with the remain portion of the active material being the silicon-based active material (para 0066) and BET surface area of the graphitic carbon about 0.75-8 m2/g (para 0065). See MPEP 2144.05.
Regarding claims 4 and 14, Amiruddin teaches a Si-SiOx-C composite (para 0062).
Regarding claims 5 and 15, Amiruddin teaches PVdF, polyimide, SBR, and mixtures thereof (para 0038). 
Regarding claims 6 and 16, Drach teaches 1.3 M LiPF6 in FEC:DMC (3:7) (para 0246), where 30 vol% for FEC is about 25 vol%. Drach also teaches FEC down to 20 vol% (claim 6).
Regarding claims 8 and 18, Iqbal teaches LiNi0.8Co0.1Mn0.1O2 (abstract). 
Regarding claims 9 and 19, Amiruddin teaches supplemental lithium is provided in an amount to compensate for about 100% to about 170% of the negative electrode first cycle irreversible capacity loss (para 0004) and capacity from 0.8 to 1.7. See MPEP 2144.05.
Regarding claims 12 and 20, given each of the claimed limitations is met above, the battery will have the recited capacity retention. Alternatively, given each of the claimed limitations is met above, the system would be capable of achieving the recited capacity retention.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2015/0050535) in view of Iqbal et al. (Int. J. Miner. Metall. Mater., Vol. 25, No. 12, Dec. 2018) and Drach et al. (US 2018/0108937), as applied to claim 1 above, in further view of Bhardwaj et al. (US 10,218,033).
Regarding claims 7 and 17, Amiruddin does not further teach PC and FB.
Bhardwaj, directed to batteries and electrolytes with fluoroethylene carbonate, teaches an electrolyte with 6-9 wt.% PC, 3-5 wt.% FB (col. 2, lines 44-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise addition additives which may reduce battery cell swelling and improve cycle life (col. 1, lines 37-39).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2015/0050535) in view of Iqbal et al. (Int. J. Miner. Metall. Mater., Vol. 25, No. 12, Dec. 2018) and Drach et al. (US 2018/0108937), as applied to claim 1 above, in further view of Kim et al. (US 2011/0240913).
Regarding claim 10, Amiruddin does not teach the positive electrode further comprises a (lithium + manganese) rich metal oxide as represented by the formula.
Kim, directed to positive active material, teaches a first and a second lithium nickel complex (abstract) where first lithium nickel complex oxide may be represented by Formula 1 (reading on claim 1) and the second lithium nickel complex oxide may be represented by Formula 2 (reading on claim 10) (para 0033). The first lithium nickel complex oxide is “nickel-0.6Co0.2Mn0.2O2 (para 0036) and the second lithium nickel complex oxide may be LiNi1/3Co1/3Mn1/3O2 (para 0037). Formula 2 allows for overlithiation (0.9≤a2≤1.1) (para 0034). The amount of the second lithium nickel complex oxide is about 0.01-25 wt.% (para 0038). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of the first and second lithium nickel complex oxide which are thermally stable and have improved capacity (abstract).

Response to Arguments
With respect to the electrolyte, Applicant argues Amiruddin cannot be used to establish a prima facie case of obviousness because there is no teaching of the combined amounts of one or more of DMC, EMC, or DEC. In response, Amiruddin teaches solvents including DMC, DEC, and EMC which can be used singly or mixtures thereof (para 0078). Amiruddin further teaches the electrolyte may further include a fluorinated additive in an amount of about 1 wt.% to about 35 wt.% (para 0079). Even without an express example, one skilled in the art may contemplate using a single or mixture of solvents plus a fluorinated additive, where the balance of the solvent would be 65 wt.% to 99 wt.% after accounting for the fluorinated additive. Selecting DMC plus FEC, for example, would then read on the claim. In order to illustrate this scenario, Drach has been provided. Drach uses FEC singly with DMC (para 0246).
With respect to the claims 2 and 11, the Office concludes the battery meeting all the recited limitations can be cycled as recited to achieve the recited capacity unless evidence to the contrary can be provided or argued. Applicant states the cycling results Amiruddin show the claimed performance does not necessarily result from the teaching of Amiruddin. In response, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARLOS BARCENA/Primary Examiner, Art Unit 1723